DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 17 December 2021.  The changes therein and corresponding remarks have been considered.  
No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  Of these, claims 1, 8 and 18 are independent.


Specification/Claim Informality Objections
In claim 1, “the memory cells” in line 8 (which are associated with “a second word line”) should be distinguished from “memory cells” in line 3 (which are associated with “a first word line”).  For example, it is suggested that “memory cells” in line 3 be replaced with --a first set of memory cells-- (or similar), and “the memory cells” in line 8 with --a second set of memory cells-- (or similar).  Appropriate correction is required.


Drawings
The drawing(s) in the replacement sheet(s) filed 17 December 2021 are accepted.


Response to Arguments
Applicant’s arguments in Remarks, filed 17 December 2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current new ground(s) of rejection, necessitated by the applicant’s amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0068373 A1 (“MINEMURA”).
broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, MINEMURA discloses a memory device, comprising: 
a first word line configured to transmit a first word line signal to memory cells (e.g., with reference to WL1 in Annotated Fig. 7, included below), wherein a first portion of the first word line is formed in a first metal layer (e.g., the L1-W1 portion in Annotated Fig. 7), and a second portion of the first word line is formed in a second metal layer (e.g., the L2-W1 portion; also, with reference to paragraph [0028] “The word line WL and the bit line BL are desirably made of … W”, the WL and BL layers are metal layers) above the first metal layer (above the L1 layer); and
 a second word line configured to transmit a second word line signal to the memory cells (e.g., with reference to WL2 in Annotated Fig. 7), wherein a first portion of the second word line is formed in the first metal layer (e.g., the L1-W2 portion in Annotated Fig. 7), a second portion of the second word line is formed in the second metal layer (e.g., the L2-W2 portion), and a third portion of the second word line is formed in a third metal layer (e.g., the L3-W2 portion, including the dashed bridging section, which is not connected to VCw4b; also, with reference to paragraph [0028] “The word line WL and the bit line BL are desirably made of … W”, the WL and BL layers are metal layers) above the second metal layer (above the L2 layer), 
wherein the first portion and the second portion of the first word line have sizes that are different from each other (since the L1-W1 and L2-W1 portions have at least different lateral shapes/ dimensions), and the first portion, the second portion and the third portion of the second word line have sizes that are different from each other (since the L1-W2, L2-W2 and L3-W2 portions have at least different lateral shapes/ dimensions),
wherein the third portion of the second word line is partially overlapped with the second portion of the first word line, in a layout view (i.e., when viewed from top to bottom, the L3-W2 portion, including the dashed bridging section, partially overlaps laterally, or does not fully overlap laterally, with the L2-W1 portion in Annotated Fig. 7).


    PNG
    media_image1.png
    664
    779
    media_image1.png
    Greyscale


Regarding claim 2, MINEMURA discloses the memory device of claim 1, wherein the third portion of the second word line is partially overlapped with the second portion of the second word line, in the layout view (since the L3-W2 portion and the L3-W2 portion have at least different lateral shapes/ dimensions, they overlap partially).

Regarding claim 5, MINEMURA discloses the memory device of claim 1, wherein a third portion of the first word line is formed in the third metal layer (e.g., the VCw4b portion in Annotated Fig. 7), and the first portion, the second portion and the third portion of the first word line have widths that are different from each other (i.e., the L1-W1, L2-W1 and VCw4b portions have different lateral dimensions as shown in Annotated Fig. 7).

Regarding claim 7, MINEMURA discloses the memory device of claim 1, wherein a width of the second portion of the second word line (e.g., the lateral dimension of the L2-W2 portion as shown in Annotated Fig. 7) is smaller than a width of the second portion of the first word line (smaller than the lateral dimension of the L2-W1 portion), and is smaller than a width of the third portion of the second word line (smaller than the lateral dimension of the L3-W2 portion, including the dashed bridging section).

Regarding independent claim 8, MINEMURA discloses a memory device, comprising: 
a first word line configured to transmit a first word line signal to memory cells arranged in a first row (e.g., with reference to WL2 in Annotated Fig. 7, included above), wherein a first portion of the first word line is formed in a first metal layer (e.g., the L1-W2 portion in Annotated Fig. 7), and a second portion of the first word line is formed in a second metal layer (e.g., the L2-W2 portion; also, with reference to paragraph [0028] “The word line WL and the bit line BL are desirably made of … W”, the WL and BL layers are metal layers) above the first metal layer (above the L1 layer); 
a second word line configured to transmit a second word line signal to memory cells arranged in a second row (e.g., with reference to WL1 in Annotated Fig. 7), wherein a first portion of the second word line is formed in the first metal layer (e.g., the L1-W1 portion in Annotated Fig. 7), a second portion of the second word line is formed in the second metal layer (e.g., the L2-W1 portion), and a third portion of the second word line is formed in a third metal layer (e.g., the VCw4b portion) above the second metal layer (above the L2 layer);
a third word line configured to transmit a third word line signal to memory cells arranged in a third row (e.g., with reference to another WL2, implied in Annotated Fig. 7), wherein a first portion of the third word line is formed in the first metal layer (e.g., similar to the L1-W2 portion, as applied to the another WL2), and a second portion of the third word line is formed in the second metal layer (e.g., similar to the L2-W2 portion, as applied to the another WL2); and 
a fourth word line configured to transmit a fourth word line signal to memory cells arranged in a fourth row (e.g., with reference to another WL1, implied in Annotated Fig. 7), wherein a first portion of the fourth word line is formed in the first metal layer (e.g., similar to the L1-W1 portion, as applied to the another WL1), a second portion of the fourth word line is formed in the second metal layer (e.g., similar to the L2-W1 portion, as applied to the another WL1), and a third portion of the fourth word line is formed in the third metal layer (e.g., similar to the VCw4b portion, as applied to the another WL1),
(e.g., the L3-W2 portion, including the dashed bridging section, in Annotated Fig. 7) and the third portion of the first word line is partially overlapped with the second portion of the second word line, in a layout view (i.e., when viewed from top to bottom, the L3-W2 portion, including the dashed bridging section, partially overlaps, or does not fully overlap, with the L2-W1 portion in Annotated Fig. 7).


Allowable Subject Matter
Claims 18-20 are allowed.
Claims 3-4, 6 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18 (and its dependent claims 19-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the combination of:  third portions of the second word line formed in a third metal layer between the second metal layer and a fourth metal layer that is above the second metal layer; and a fourth portion of the second word line formed in the fourth metal layer, wherein the first portion and the second portion of the first word line have sizes that are different from each other, and at least two of the first portion, the second portion, the third portions and the fourth portion of the second word line have sizes that are different from each other, wherein the fourth portion of the second word line partially overlapped with the second portion of the first word line, in a layout view.
Regarding claims 3, 6, 9, 12, 16 and 17 (and respective dependent claims 4, 10-11 and 13-15), the prior arts of record do not disclose or suggest the combination of all the limitations in each claim and any respective intervening claim and the respective base claim.  See each claim for details.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824